Title: To John Adams from Abraham Holmes, 10 August 1822
From: Holmes, Abraham
To: Adams, John


				
					Sir,
					Rochester Augt. 10th 1822
				
				You will pardon (I hope) the freedom I take in introducing to your Notice the bearer of this, who has a strong desire (from respectable motives) to have the satisfaction of conversing a few moments with the man who took so large a share in the important and arduous business of our Revolution and to whose exertions (under God) we are in a great measure indebted for the blessings of Independance.His name is William Ruggles, is the Grandson of the former Minister of this Town has had a public Education and is now a Tutor of Columbia College in the City of Washington. If a man of his youth stood in need of any other or further recommendation, as far as my testimony would give it to him, he should have it.Accept Sir of my strongest expression of / respect.
				
					Abram. Holmes
				
				
			